Citation Nr: 0530755	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  05-35 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the denial of educational benefits under Montgomery 
GI Bill (Chapter 30) was proper.


INTRODUCTION

This matter is before the Board of Veterans' Appeals on 
appeal of a February 2005 rating decision of the RO, denying 
the appellant educational benefits under the Montgomery GI 
Bill (Chapter 30).  The appellant appears to be presently 
serving on active military duty with the U.S. Army.  In his 
substantive appeal, the appellant requested that he be 
scheduled for a Travel Board hearing, which has not been 
conducted to date.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The RO should therefore take the following action:

The RO should schedule the appellant for 
a Travel Board hearing in connection with 
his appeal. After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


